     Case 2:20-cv-00129-PLM-MV ECF No. 7 filed 08/12/20 PageID.117 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

ZEPHANYAHU CUNNINGHAM, a minor,
by GEORGE CUNNINGHAM,
                                                   Case No. 2:20-cv-129
                     Petitioner,
                                                   Honorable Paul L. Maloney
v.

MARIA QUINN et al.,

                     Respondents.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Cunningham’s requests for preliminary injunctive relief

(ECF No. 2) are DENIED.

              IT IS FURTHER ORDERED that Cunningham’s motion for leave to proceed in

forma pauperis (ECF No. 3) is DENIED.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.




Dated: August 12, 2020                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
